DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-6,10-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1-20 of U.S. Patent No. 11,095,837. Although the claims at issue are not identical in terms of wording, the scope and novel features of the claims are the same and directed to the same invention, and the differences are obvious variation and they are not patentably distinct from each other.
17/403064
US 11095837
1. A system comprising: one or more processors; and one or more storage devices configured to store computing instructions that, when executed, cause the processor to: receive a plurality of images of an object, the plurality of images comprising different views of the object from around the object; iteratively align one or more images within one or more subsets of the plurality of images until the object is aligned from image to image within the one or more subsets of the plurality of images; and selectively align respective images of the one or more subsets to each other to produce a surround image.
1. An apparatus comprising: a computing device including: a positional sensor to determine positional data corresponding to the apparatus relative to an object; a camera element to capture image data associated with the object; a processor coupled to the positional sensor and the camera element; and a memory accessible to the processor and configured to store (1) the image data and (2) computing instructions that, when executed, cause the processor to: control the camera element to capture a plurality of images of the object that include images from at least 360 degrees about the object, the plurality of images capturing different angular views circumscribing the object; iteratively align selected images within subsets of the plurality of images until the object is aligned from image to image within the plurality of images; selectively align a first one of the selected images of the plurality of images to a last one of the selected images of the plurality of images, automatically, to produce a surround image; and store the surround image in the memory.
2. The system of claim 1 further comprising a camera element configured to capture the plurality of images of the object.
1. … control the camera element to capture a plurality of images of the object …
3. The system of claim 2, wherein the one or more storage devices are further configured to store computing instructions that, when executed, cause the processor to: direct the camera element to capture at least one image of the plurality of images at angular intervals around the object.
2. … determine an angular position of the camera element relative to the object based on the positional data; and direct the camera element to capture the image data at angular intervals …
4. The system of claim 1, wherein the one or more storage devices are further configured to store computing instructions that, when executed, cause the processor to: store the surround image in the one or more storage devices.
1. … and store the surround image in the memory.
5. The system of claim 1, wherein the plurality of images comprises images from at least 360 degrees around the object.
1. … include images from at least 360 degrees about the object … 
6. The system of claim 1, wherein iteratively align the one or more images comprises: iteratively align the one or more images within the one or more subsets of the plurality of images using one or more feature points in the one or more images until the object is aligned from image to image within the one or more subsets of the plurality of images. 
3. … align the selected images by automatically determining one or more feature points in the selected images; and automatically selectively align the one or more feature points across multiple subsets of the subsets of the selected images to produce aligned images ….
10. The system of claim 1, wherein iteratively align the one or more images comprises: iteratively align the one or more images within the one or more subsets of the plurality of images using one or more image transformations on the one or more images until the object is aligned from image to image within the one or more subsets of the plurality of images.
5. … iteratively align the selected images within the subsets of the plurality of images … and perform an image transformation operation … 
11. A method implemented via execution of computing instructions configured to run at one or more processors and configured to be stored at one or more storage devices, the method comprising: receive a plurality of images of an object, the plurality of images comprising different views of the object from around the object; iteratively align one or more images within one or more subsets of the plurality of images until the object is aligned from image to image within the one or more subsets of the plurality of images; and selectively align respective images of the one or more subsets to each other to produce a surround image.
 1. … a camera element to capture image data associated with the object; a processor coupled to the positional sensor and the camera element; and a memory accessible to the processor and configured to store (1) the image data and (2) computing instructions that, when executed, cause the processor to: control the camera element to capture a plurality of images of the object that include images from at least 360 degrees about the object, the plurality of images capturing different angular views circumscribing the object; iteratively align selected images within subsets of the plurality of images until the object is aligned from image to image within the plurality of images; selectively align a first one of the selected images of the plurality of images to a last one of the selected images of the plurality of images, automatically, to produce a surround image; and store the surround
12. The method of claim 11 further comprising a camera element configured to capture the plurality of images of the object.
1. … control the camera element to capture a plurality of images of the object …
13. The method of claim 12 further comprising: direct the camera element to capture at least one image of the plurality of images at angular intervals around the object.
2. … determine an angular position of the camera element relative to the object based on the positional data; and direct the camera element to capture the image data at angular intervals …
14. The method of claim 11 further comprising: store the surround image in the one or more storage devices.
1. … and store the surround image in the memory.
15. The method of claim 11, wherein the plurality of images comprises images from at least 360 degrees around the object.
1. … include images from at least 360 degrees about the object … 
16. The method of claim 11, wherein iteratively align the one or more images comprises: iteratively align the one or more images within the one or more subsets of the plurality of images using one or more feature points in the one or more images until the object is aligned from image to image within the one or more subsets of the plurality of images.
3. … align the selected images by automatically determining one or more feature points in the selected images; and automatically selectively align the one or more feature points across multiple subsets of the subsets of the selected images to produce aligned images ….
20. The method of claim 11, wherein iteratively aligning the one or more images comprises:
iteratively align the one or more images within the one or more subsets of the plurality of images using one or more image transformations on the one or more images until the object is aligned from image to image within the one or more subsets of the plurality of images.
5. … iteratively align the selected images within the subsets of the plurality of images … and perform an image transformation operation …


	It is noted that, claims 1-6,10-16 and 20 of the instant application is broader than the corresponding patented claims. 
	Claims 7-9 and 17-19, are also rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,095,837, in view of Gary et al. (WO 2005084405).
	Regarding claims 7-9 and 17-19, the additional limitation, “coordinate displaying surround image on the website or mobile, and continuous rotation and discontinuity”, as specifies in the above claims, is nothing more than a software configuration, which is notoriously well known and used for delivering and displaying images on web pages, as evidenced by Gary (e.g., entire disclosure, figs. 1 and 3-40).   
Therefore, it would have been obvious before the effective filing date of the claimed invention
to a person having ordinary skill in the art to implement such known teaching in order to display images on the web page.
	Therefore; allowing claims 1-20 of the instant application would result in an unjustified or improper time-wise extension of the "right to exclude" granted by a patent. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Feb. Cir. 1993).
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can
normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where
this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482